Title: To Thomas Jefferson from Edward Rowse, 6 August 1805
From: Rowse, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 6th. Augt. 1805No. of Warren Street
                  
                  I had the pleasure of addressing you a few lines by the post, on the subject of the yellow fever, on the 13th. ult.; but not having been favored with an answer; and apprehensive that it is owing to my having directed my letter to you at Washington instead of Monticello; I take the liberty of troubling you with a copy thereof as below. 
                  With the highest respect, I have the honor to be Sir your obedient servant
                  
                     Edw Rowse 
                     
                  
               